COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      In re Kimberlyn Thompson

Appellate case number:    01-14-00235-CV

Trial court case number: 2010-48605

Trial court:              310th Judicial District Court of Harris County

        On March 20, 2014, relator, Kimberlyn Thompson, filed a petition for writ of mandamus
and an emergency motion to stay trial court proceedings. Relator’s emergency motion is
granted. The trial court proceedings in cause no. 2012-48605 in the 310th District Court of
Harris County, including the hearing scheduled for March 24, 2014, are stayed. See TEX. R. APP.
P. 52.10(b). The stay is effective until disposition of relators’ petition for writ of mandamus or
further order of this Court.

        The Court further requests a response to the petition for writ of mandamus from the real
party in interest, Francis M. Reilly. The response, if any, is due no later than Friday, April 4,
2014.

       It is so ORDERED.


Judge’s signature: /s/ Jim Sharp
                    Acting individually      Acting for the Court


Date: March 21, 2014